Citation Nr: 1041320	
Decision Date: 11/03/10    Archive Date: 11/12/10

DOCKET NO.  09-22 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wilmington, Delaware


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent 
for service-connected depression.

2.  Entitlement to a total rating based on individual 
unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The Veteran served on active duty from September 1998 to 
September 2002.

This matter comes to the Board of Veterans' Appeals (Board) from 
a May 2007 rating decision by which the RO granted service 
connection for depression.  The Veteran is contesting the initial 
10 percent disability evaluation assigned.  

The Board observes that the RO has not yet dealt with the matter 
of TDIU.  As it appears to have been raised by the record, the 
Board is remanding it for further development consistent with the 
United States Court of Appeals for Veterans Claims (Court) 
decision in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, 
the Court held that if the claimant or the record reasonably 
raises the question of whether the Veteran is unemployable due to 
the disability for which an increased rating is sought, then part 
and parcel to that claim for an increased rating is whether TDIU 
as a result of that disability is warranted.

In April 2010, the Veteran testified at a hearing before the 
undersigned.  A transcript of the hearing has been associated 
with the record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required on her part.


REMAND

Although further delay is regrettable, the Board finds that 
further development is required prior to adjudication of the 
Veteran's claims.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2010).

First, the Board notes that there are outstanding VA treatment 
records that must be associated with the claims file.  
Philadelphia VA Medical Center (MC) clinical records dated from 
June 25, 2008 to the present must be added to right record.  38 
U.S.C.A. § 5103A(c); see also Bell v. Derwinski, 2 Vet. App. 611 
(1992) (VA medical records are in constructive possession of the 
agency, and must be obtained if the material could be 
determinative of the claim).

Additionally, with respect to the Veteran's increased rating 
claim, she has testified that her condition has worsened and that 
she is more depressed than she was on the date of the last VA 
examination well over three years ago.  As such, a VA psychiatric 
examination must be provided to assess the current level of 
disability as directed below.  VA's statutory duty to assist 
includes the duty to conduct a thorough and contemporaneous 
examination so that the evaluation of the claimed disability will 
be a fully informed one.  Green v. Derwinski, 1 Vet. App. 121, 
124 (1991).

Finally, regarding the Veteran's increased rating claim, she has 
received Veterans Claims Assistance Act of 2000 (VCAA) notice 
that did not include the type of information mandated by the 
Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006) regarding 
disability ratings and effective dates.  As such, a new VCAA 
notice letter must be sent to the Veteran that includes the type 
of information contemplated by the Court in Dingess.

In Rice, the Court held that a TDIU claim is part of an increased 
rating claim when such claim is raised by the record.  In this 
case, the Veteran has testified that her psychiatric and other 
service-connected disability have rendered employment burdensome 
and perhaps impracticable.  She has made references to 
absentmindedness, an inability to concentrate, and forgetfulness 
that placed patients under her care in potential danger.  As 
such, the issue of entitlement to TDIU is raised by the record.  
Hence, the issue is properly before the Board.  A review of the 
record shows that further development is needed to properly 
adjudicate the TDIU claim.

The law provides that a TDIU may be granted upon a showing that a 
veteran is unable to secure or follow a substantially gainful 
occupation due solely to impairment resulting from his or her 
service-connected disabilities.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.340, 3.341, 4.16 (2010).  Consideration may be 
given to a veteran's level of education, special training, and 
previous work experience in arriving at a conclusion, but not to 
his or her age or the impairment caused by nonservice-connected 
disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2010).

While the Veteran has been afforded VA examinations, an opinion 
as to her unemployability and the effect of his service connected 
disabilities on her employability was not rendered.  The Board 
finds that the Veteran should be afforded an appropriate VA 
examination to determine whether she is unable to secure or 
maintain substantially gainful employment as a result of her 
service-connected disabilities.

In addition, the Veteran has not received VCAA notice regarding 
TDIU claims.  Action in this regard is necessary.

Accordingly, the case is REMANDED to the RO via the AMC for the 
following action:

1.  Send the Veteran a VCAA notice letter 
that contains the type of information 
mandated by the Court in Dingess as well 
as the requirements for establishing 
entitlement to TDIU.  

2.  Associate with the record all 
Philadelphia VAMC clinical records dated 
from June 25, 2008 to the present.

3.  Schedule a VA psychiatric examination 
to determine the current severity of the 
Veteran's service-connected depression.  
All symptoms and manifestations of her 
depression should be described in detail, 
and the gravity of each should be 
assessed.  All necessary testing should be 
conducted, and the examiner is asked to 
review all pertinent documents in the 
claims file.  A rationale for all opinions 
and conclusions should be provided, and 
the examination report should indicate 
whether the claims file was reviewed.

4.  Schedule a VA medical examination for 
an opinion regarding whether it is at 
least as likely as not ( 50 percent or 
greater likelihood) that the Veteran's 
service-connected disabilities, in and of 
themselves, prevent her from securing or 
maintaining substantially gainful 
employment.  A full rationale for all 
opinions and conclusions should be 
provided, and a resort to speculation 
should be avoided.  The examination report 
must indicate whether pertinent records in 
the claims file were reviewed in 
conjunction with the examination.

5.  Undertake any other development deemed 
necessary and readjudicate the issues on 
appeal.  If the benefits sought on appeal 
remain denied, the Veteran and her 
representative should be issued a 
supplemental statement of the case.  The 
Veteran and her representative should be 
given an opportunity to respond to the 
supplemental statement of the case.


The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


